I respectfully dissent. Since this is a criminal case, R.C.2901.04 requires the statutory language be construed strictly against the state. This rule of construction is also applicable to municipal ordinances. Vermilion v. Stevenson (1982), 7 Ohio App.3d 170,171, 7 OBR 215, 216-217, 454 N.E.2d 965, 966-967.
It is clear to me that the ordinance in question, which requires a license for a "public dance hall," refers to the type of dance hall found in the 1930s and 1940s: commercial ballrooms at which people congregated for the principal purpose of dancing. This, obviously, is not the type of establishment appellant was operating.
The city of Toledo suggests that a public dance hall is any public place where there is dancing. This definition could, at times, encompass any lounge or restaurant, almost all parks, some streets, most festivals; in other words, practically anywhere. This clearly, in my opinion, is contrary to the plain meaning and intent of the ordinance. Therefore, construed strictly against the city, the ordinance should be found not to state an offense against this defendant.